 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BALJIT SINGH,                                       No. 2:18-cv-1852 KJM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    AGUILERA NICOLAS, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 16, 2019, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by proper analysis.

27   /////

28   /////
                                                          1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed May 16, 2019, are adopted in full;
 3         2. Defendant Austin’s motion for summary judgment (ECF No. 33) is granted;
 4         3. Plaintiff’s motion for leave to file an amended complaint (ECF No. 38) is denied; and
 5         4. The clerk of court close this case.
 6   DATED: September 30, 2019.
 7

 8                                                  UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
